DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on November 20, 2020 regarding Application No. 16/668,906.  The instant application is a continuation of Application No. 14/509,598, filed on October 8, 2014, now Patent No. US 10,466,826.  

Applicants amended claim 26 and previously canceled claims 1-25.  Claims 26-51 are pending.


Response to Arguments
Applicants’ arguments filed on November 20, 2020 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claim 26 and the applied references (Remarks, p. 8), the Office respectfully disagrees and submits that Lisseman as modified by Bosch and Gohng teaches and/or suggests all features in newly amended independent claim 26, as discussed below and in the rejections.

In response to Applicants’ argument regarding newly amended independent claim 26, “at least one light source disposed on the first surface of the circuit board adjacent the two-dimensional array of force sensors and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated”, and Gohng (Remarks, pp. 9 and 11), the Office respectfully submits that the argument is not commensurate with the claim language and rejections as the recited features are taught and/or suggested by Lisseman as modified by Bosch and Gohng, as discussed below and in the rejections.

In response to Applicants’ argument regarding newly amended independent claim 26, “at least one light source disposed on the first surface of the circuit board adjacent the two-dimensional array of force sensors and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated”, and “Gohng in any combination with Lisseman and/or Bosch” (Remarks, pp. 9 and 11), the Office respectfully disagrees and submits that the recited features are taught and/or suggested by Lisseman as modified by Bosch and Gohng.  More specifically, figures 2-4, 6, 7 and paragraphs [0046], [0050], [0055], [0058], and [0059] of Lisseman teach and/or suggest “at least one light source adjacent the two-dimensional force sensitive layer and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated”.  In addition, figures 7 and 8 and paragraphs [0049] and [0050] of Bosch teach and/or suggest “a two-dimensional array of force sensors arranged to have a length and a width”, and figures 5, 14, and 15 and paragraph [0106] of Gohng teach and/or suggest “at least one light source disposed on the first surface of the circuit board”.  Thus, the combination of Lisseman, Bosch, and Gohng teaches and/or suggests the recited claim language.

In response to Applicants’ argument regarding Gohng and “the array of force sensors and the light source are disposed on the same first surface of a single circuit board” (Remarks, p. 11), the Office respectfully submits that the argument is not commensurate with the rejections.  More specifically, Gohng teach and/or suggest a force sensor 400 being disposed on a first surface 210 of a circuit board 200; at least one light source 340 disposed on the first surface 210 of the circuit board 200 (e.g., disposed on first surface 210 in a diagonal direction via other elements; see FIG. 14, 210 and FIG. 15, 340).  

In response to Applicants’ argument regarding Gohng, intended purpose, and “the light source and the force sensors were placed on the same board” (Remarks, p. 11), the Office respectfully submits that the argument is not commensurate with the claim language and the rejections.  More specifically, the claim language requires the light source and force sensors to be disposed on the first surface of the circuit board, as taught by Gohng in combination with Lisseman and Bosch.  However, with respect to Gohng, the claim language does not require disposing light source 340 and force sensor 400 on main board 210 as described in the argument.  Rather, the light source 340 and the force sensor 400 are disposed on the first surface 210 of the circuit board 200 as discussed above and in the rejections below.

Because all features of newly amended independent claim 26 are taught and/or suggested by the cited references, as discussed above and in the rejections below, the claim is not allowable.  In addition, claims 27-51 are not allowable by virtue of their individual dependencies from claim 26, and as discussed in the rejections below.

Applicants’ remark regarding non-statutory double-patenting rejections (Remarks, p. 11) is acknowledged.  The rejections, however, are maintained.

objections to claims 33 and 48 (misidentified as claim 44 on page 2 of the June 26, 2020 Office action) are maintained since they were not addressed in the reply filed on November 20, 2020.


Claim Objections
Claims 33 and 48 are objected to for the reasons discussed below.

Regarding claim 33, “the light source” in line 1 may need to be changed to “the at least one light source” corresponding to “at least one light source” recited in line 10 of claim 26.

Regarding claim 48, “a plurality of control messages” should be changed to “the plurality of control messages” since the term was previously recited in line 3 of claim 47.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 27, 29-31, 33-35, 38, 40, 41, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al. in US 2013/0128587 A1 (hereinafter Lisseman) in view of Bosch et al. in US 2011/0241850 A1 (hereinafter Bosch), in further view of Gohng et al. in US 2012/0267221 A1 (hereinafter Gohng).

Regarding claim 26, Lisseman (FIGs. 1-4, 6, 7, and 9) teaches:
A track pad system (Human Interface 10 including Pressure Sensitive System 14 track pad system; see FIG. 1, 10 and 14, FIG. 9, 10, [0045], and [0060] (“a light trail or path corresponding to the pressure and x-y position of a swipe or touch trail”)) comprising: 
a two-dimensional force sensitive layer arranged to have a length and a width (a two-dimensional force sensitive layer 38 arranged to have a length and a width; FIG. 3 and [0046]), the two- dimensional force sensitive layer being disposed on a surface (the two-dimensional force sensitive layer 38 being disposed on a surface 40; FIG. 2 and [0046]); 
a touch interface plate disposed over the two-dimensional force sensitive layer (a touch interface plate 36 disposed over the two-dimensional force sensitive layer 38; FIG. 2 and [0046]), the touch interface plate comprising a lower surface disposed facing the two-dimensional force sensitive layer and an upper surface opposite the lower surface (the touch interface plate 36 comprising a lower surface disposed facing the two-dimensional force sensitive layer 38 and an upper surface opposite the lower side; FIG. 2), wherein the touch interface plate passes touch forces incident on the upper surface through to the two-dimensional force sensitive layer (wherein the touch interface plate 36 passes touch forces incident on the upper surface through to the two-dimensional force sensitive layer; see FIG. 2 and [0053]); 
at least one light source adjacent the two-dimensional force sensitive layer and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated (at least one light source 24 adjacent the two-dimensional force sensitive layer 38 and adjacent a lower surface of the touch interface ; and 
a feedback generator coupled to the touch interface plate (a feedback generator 140 coupled to the touch interface plate 36; FIG. 1, 140, FIG. 2, 36, and [0068], see also FIG. 4, 36), wherein the feedback generator generates at least one of a tactile or audible feedback that is amplified by the touch interface plate (wherein the feedback generator 140 generates at least one of a tactile or audible feedback; FIG. 1 and [0068]).  
Lisseman teaches:
	the two-dimensional force sensitive layer,
as discussed above, but does not teach:
	a two-dimensional array of force sensors.
	Bosch (FIGs. 7 and 8) teaches:
a two-dimensional array of force sensors arranged to have a length and a width (a two-dimensional array of force sensors 110a-110j arranged to have a length and a width; FIG. 7, 110a-110j, FIG. 8, 110, [0049], and [0050]); and
at least two of the force sensors of the two-dimensional array of force sensors (at least two of the force sensors 110a-110j, e.g., 110a and 110b, of the two-dimensional array of force sensors 110a-110j; FIG. 7, 110a-110j, FIG. 8, 110, [0049], and [0050]).
	Thus, Lisseman as modified by Bosch teaches:
a two-dimensional array of force sensors arranged to have a length and a width (the two-dimensional force sensitive layer taught by Lisseman substituted by the two-dimensional array of force sensors taught by Bosch); and
 array of force sensors (the touch interface plate and two-dimensional force sensitive layer taught by Lisseman with the two-dimensional force sensitive layer substituted by the two-dimensional array of force sensors taught by Bosch), the touch interface plate comprising a lower surface disposed facing the two-dimensional array of force sensors and an upper surface opposite the lower surface (the touch interface plate and two-dimensional force sensitive layer taught by Lisseman with the two-dimensional force sensitive layer substituted by the two-dimensional array of force sensors taught by Bosch), wherein the touch interface plate passes touch forces incident on the upper surface through to at least two of the force sensors of the two-dimensional array of force sensors (the touch interface plate and two-dimensional force sensitive layer taught by Lisseman with the two-dimensional force sensitive layer substituted by the two-dimensional array of force sensors, including the at least two of the force sensors, taught by Bosch);
at least one light source adjacent the two-dimensional array of force sensors (the at least one light source and two-dimensional force sensitive layer taught by Lisseman with the two-dimensional force sensitive layer substituted by the two-dimensional array of force sensors taught by Bosch).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the two-dimensional force sensitive layer taught by Lisseman with: a two-dimensional array of force sensors arranged to have a length and a width; and at least two of the force sensors of the two-dimensional array of force sensors, as taught by Bosch, in order to detect force.
However, it is noted that Lisseman as modified by Bosch does not teach:
 first surface of a circuit board;
wherein the lower surface of the touch interface plate is spaced apart from the first surface of the circuit board; 
at least one light source disposed on the first surface of the circuit board; and
a feedback generator connected to the circuit board and coupled to the lower surface of the touch interface plate.
	Gohng (FIGs. 3, 5, 7, and 13-15) teaches:
a force sensor being disposed on a first surface of a circuit board (a force sensor 400 being disposed on a first surface of a circuit board 200; FIGs. 7 and 14 and [0101] (“The push switch unit 400 includes a push switch 410 and a push switch operating part 420. The push switch 410 is disposed on one surface of the main board 210 of the circuit board unit 200.”));
wherein a lower surface of a touch interface plate is spaced apart from the first surface of the circuit board (wherein a lower surface of a touch interface plate 301 is spaced apart from the first surface of the circuit board 200; FIG. 5, see also FIG. 7, 200, 301 and 511, and [0085]);
at least one light source disposed on the first surface of the circuit board (at least one light source 340 disposed on the first surface of the circuit board 200 – e.g., disposed on first surface 210 in a diagonal direction via other elements; FIG. 14, 210, FIG. 15, 340, and [0106] (“The haptic knob light source unit 340 (see FIG. 15) is disposed on the knob board 240 of the circuit board unit 200.”), see also FIG. 5, 200 and 340); and
a feedback generator connected to the circuit board and coupled to the lower surface of the touch interface plate (a feedback generator 310 connected to the circuit board 200 and 
	Thus, Lisseman as modified by Bosch and Gohng teaches:
the two-dimensional array of force sensors being disposed on a first surface of a circuit board (the two-dimensional force sensitive layer taught by Lisseman substituted by the two-dimensional array of force sensors taught by Bosch and combined with the force sensor and first surface of a circuit board taught by Gohng);
wherein the lower surface of the touch interface plate is spaced apart from the first surface of the circuit board (the touch interface plate taught by Lisseman combined with the touch interface plate and the first surface of the circuit board taught by Gohng); 
at least one light source disposed on the first surface of the circuit board (the at least one source light taught by Lisseman combined with the at least one source light and the first surface of the circuit board taught by Gohng); and
a feedback generator connected to the circuit board and coupled to the lower surface of the touch interface plate (the feedback generator and touch interface plate taught by Lisseman combined with the feedback generator, circuit board, and lower surface of a touch interface plate taught by Gohng).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch to include: a force sensor being disposed on a first surface of a circuit board; wherein a lower surface of a touch interface plate is spaced apart from the first surface of the circuit board; at least one light source disposed on the first surface of the circuit board; and a feedback generator connected to the circuit board and coupled to the lower surface of the touch interface plate, as taught by Gohng, in order to provide a simple structure to provide force sensor feedback to a user.  (Gohng: [0003]).

	Regarding claim 27, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	Lisseman (FIG. 2) teaches:
wherein a portion of the touch interface plate is transparent or translucent and the at least one light source directs light through the lower surface of the touch interface plate to illuminate the upper surface of the touch interface plate to create the illuminated portion of the touch interface plate (wherein a portion of the touch interface plate 36 is transparent or translucent and the at least one light source 24 directs light through the lower surface of the touch interface plate 36 to illuminate the upper surface of the touch interface plate 36 to create the illuminated portion of the touch interface plate; FIG. 2, [0046], and [0050]).  

	Regarding claim 29, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	Lisseman (FIGs. 12 and 15) teaches:
wherein one or more icons are disposed adjacent the illuminated portion of the touch interface plate (wherein one or more icons, e.g., (printed) graphic phone icon, is disposed adjacent the illuminated portion of the touch interface plate 36; FIGs. 12 and 15, [0013], [0018], [0047], and [0066]).

	Regarding claim 30, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 29.
	Lisseman (FIGs. 2, 12, and 15) teaches:
wherein the one or more icons are disposed on an overlay that is disposed adjacent the illuminated portion of the touch interface plate (wherein the one or more icons, e.g., (printed) graphic phone icon, is disposed on an overlay 34 that is disposed adjacent the illuminated portion of the touch interface plate 36; FIG. 2, 34, FIGs. 12 and 15, [0013], [0018], [0047], and [0066]).  

	Regarding claim 31, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 29.
Lisseman (FIGs. 12 and 15) teaches:
wherein the one or more icons are adjacent the illuminated portion of the touch interface plate (wherein the one or more icons, e.g., (printed) graphic phone icon, is adjacent the illuminated portion of the touch interface plate 36; FIGs. 12 and 15, [0013], [0018], [0047], and [0066]).  
	Lisseman teaches:
		the one or more icons,
as discussed above, but does not teach:
	the one or more icons are etched.
	Bosch teaches:
		one or more icons are etched (i.e., etched icons; [0073]).
	Thus, Lisseman as modified by Bosch teaches:
etched adjacent the illuminated portion of the touch interface plate (the one or more icons taught by Lisseman substituted by the one or more icons taught by Bosch).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the one or more icons taught by Lisseman with: one or more icons are etched, as taught by Bosch, in order to provide icons for users.

	Regarding claim 33, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	Lisseman (FIGs. 2, 6, and 7) teaches:
 wherein the light source comprises a first light emitting diode and a second light emitting diode (wherein the light source 24 comprises a first light emitting diode 24 and a second light emitting diode 24; FIGs. 2 and 6 and [0057], see also FIG. 7), wherein the first light emitting diode is disposed adjacent the lower surface of the touch interface plate and the second light emitting diode is disposed adjacent the lower surface of the touch interface plate and spaced apart from the first light emitting diode (wherein the first light emitting diode 24 is disposed adjacent the lower surface of the touch interface plate 36 and the second light emitting diode 24 is disposed adjacent the lower surface of the touch interface plate 36 and space apart from the first light emitting diode 24; FIG. 2, 24 and 36, FIG. 6, 24, [0057], see also FIG. 7).  

	Regarding claim 34, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	Lisseman (FIG. 1) teaches:
 further comprising a processor in electronic communication with the two-dimensional force sensitive layer (further comprising a processor included in controller 20 in electronic communication with the two-dimensional force sensitive layer 38; FIG. 1, [0010], [0011], [0060], [0072], [0091], and claim 9).
Lisseman teaches:
	the two-dimensional force sensitive layer,
as discussed above, but does not teach:
	a two-dimensional array of force sensors.
Bosch (FIGs. 7 and 8) teaches:
a two-dimensional array of force sensors (a two-dimensional array of force sensors 110a-110j arranged to have a length and a width; FIG. 7, 110a-110j, FIG. 8, 110, [0049], and [0050]).
	Thus, Lisseman as modified by Bosch teaches:
further comprising a processor in electronic communication with the two-dimensional array of force sensors (the processor and two-dimensional force sensitive layer taught by Lisseman with the two-dimensional force sensitive layer substituted by the two-dimensional array of force sensors taught by Bosch).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the two-dimensional force sensitive layer taught by Lisseman with: a two-dimensional array of force sensors, as taught by Bosch, in order to detect force.

	Regarding claim 35, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 34.
	Lisseman (FIGs. 1 and 9) teaches:
wherein the processor executes computer program instructions for (wherein the processor included in controller 20 executes computer program instructions for; FIG. 1, [0010], [0011], [0060], [0072], [0091], and claim 9): 
receiving force information from one or more force sensors (receiving force information from one force sensor 38; FIGs. 2 and 9 and [0022], see also [0023], [0060], [0072], [0077], and claim 9); and 
determining from the force information a force position along the width and length and a corresponding force magnitude (e.g., determining force information and magnitude of a swipe or touch trail; see FIG. 9, [0022], [0023], [0060], [0077], and claims 9, 11, 43, 45, 48, 49, and 52, see also [0072], [0077], and [0078]), the force position identifying the location of the touch force on the upper surface of the touch interface plate (the force position identifying the location of the touch force on the upper surface of the touch interface plate 36 – e.g., swipe or touch light trail corresponding to the pressure and x-y position of the path; see FIG. 2, 34 and 36, FIG. 9, [0053], and [0060], see also [0072], and [0077]).  

	Regarding claim 38, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 35.
	Lisseman (FIGs. 1, 2, and 9) teaches:
 wherein the processor executes computer program instructions for adjusting an intensity of the light source based on the location of the touch force detected by the one or more force sensors (wherein the processor included in controller 20 executes computer program instructions for adjusting an intensity of the light source 24 based on the location of the touch force detected by the one force sensor 38; FIG. 1, 20, FIG. 2, 24 and 38, FIG. 9, [0060], [0072], and [0091] – i.e., light emission by light emitters based on the location of force detected by the force detector).  

	Regarding claim 40, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	Lisseman (FIG. 2) teaches:
wherein one force sensor changes at least one electrical property in response to forces applied to the touch interface plate (wherein force sensor 38 changes at least one electrical property in response to forces applied to the touch interface plate 36; FIG. 2, [0044], [0046], and [0079]-[0081]).
	However, it is noted that Lisseman does not teach:
wherein one or more of the force sensors change at least one electrical property in response to forces applied to the touch interface plate.
	Bosch (FIGs. 1, 7, and 8) teaches:
wherein one or more force sensors change at least one electrical property in response to forces applied to a touch interface plate (wherein one or more force sensors 110a-110j change at least one electrical property in response to forces applied to a touch interface plate 113; FIG. 1, 26, FIG. 7, 110a-110j, FIG. 8, 110 and 113, [0006], [0024], [0049], and [0050]).
	Thus, Lisseman as modified by Bosch teaches:
 or more of the force sensors change at least one electrical property in response to forces applied to the touch interface plate (the force sensor and touch interface plate taught by Lisseman with the force sensor substituted by the one or more force sensors and touch interface plate taught by Bosch).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the one force sensor taught by Lisseman to include: wherein one or more force sensors change at least one electrical property in response to forces applied to a touch interface plate, as taught by Bosch, in order to detect force.

	Regarding claim 41, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 40.
	Lisseman (FIGs. 2 and 30) teaches:
wherein the force sensor comprises at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor (wherein the force sensor 38 comprises a resistive sensor; see FIG. 2, 38, FIG. 30, 110, [0046], [0081], and [0083]).  
	However, it is noted that Lisseman does not teach:
wherein the force sensors comprise at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor.
	Bosch (FIGs. 7 and 8) teaches:
wherein force sensors comprise at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon 
	Thus, Lisseman as modified by Bosch teaches:
wherein the force sensors comprise at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor (the force sensor taught by Lisseman substituted by the force sensors taught by Bosch).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the force sensor taught by Lisseman with: wherein force sensors comprise at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor, as taught by Bosch, in order to detect force.

	Regarding claim 47, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 34.
	Lisseman (FIGs. 1, 9, and 21-29) teaches:
further comprising a memory, wherein the memory causes the processor to send a control message to a system selected from a plurality of systems, wherein the control message is selected from a plurality of control messages by the processor (further comprising a memory 22, wherein the memory 22 causes the processor included in controller 20 to send a control message to a system selected from a plurality of systems, e.g., Lighting System 12, systems 142-150 of Haptic System 140, and systems 30-33 and 134, and 135 of Other Vehicle System 28, wherein the control message is selected from a plurality of control messages by the  

	Regarding claim 48, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 47.
	Lisseman (FIGs. 1, 9, and 21-29) teaches:
wherein the system is selected from the plurality of systems depending upon the force magnitude and the control message is selected from a plurality of control messages depending at least partially upon the force position along the width and length (wherein the system is selected from the plurality of systems, e.g., Lighting System 12, systems 142-150 of Haptic System 140, and systems 30-33 and 134, and 135 of Other Vehicle System 28, depending upon the force magnitude and the control message is selected from a plurality of control messages, e.g., control messages related to a path and proximity of selected openings to the path corresponding to a touch trail, depending at least partially upon the force position along the width and length – e.g., Lighting System 12 is selected when pressure is sensed and the control message related to the proximity of selected openings to a touch trail path is selected depending upon the detected pressure of the touch trail path along the width and length; FIGs. 1, 9, and 21-29, [0010], [0011], [0022], [0023], [0045], [0060], [0068], and [0071], [0072], [0091], and [0092]).  


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Chen in US 2012/0287676 A1 (hereinafter Chen).

	Regarding claim 28, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	Lisseman (FIGs. 2 and 4) teaches:
the touch interface plate, wherein the at least one light source is disposed adjacent the touch interface plate to shine light through the touch interface plate to create the illuminated portion of the touch interface plate (the touch interface plate 36, wherein the at least one light source 24 is disposed adjacent the touch interface plate 36 to shine light through the touch interface plate 36 to create the illuminated portion of the touch interface plate 36; FIG. 2, [0050], and [0055], see also FIG. 4, 36 and 50 and [0058]).  
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
further comprising at least one hole in the touch interface plate, wherein the at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create the illuminated portion of the touch interface plate.
	Chen (FIG. 5) teaches:
further comprising at least one hole in a plate, wherein at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create an illuminated portion of the plate (further comprising at least one hole 34 in a light guide layer 12 of light guide plate structure 40, wherein at least one light source 32 is disposed adjacent the at least one hole 34 to shine light through that at least one hole to create an illuminated portion of the light guide layer 12 of the light guide plate; FIG. 5 and [0028]).
	Thus, Lisseman as modified by Bosch, Gohng, and Chen teaches:
further comprising at least one hole in the touch interface plate, wherein the at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create the illuminated portion of the touch interface plate (the touch interface plate and the at least one light source taught by Lisseman combined with the at least one hole, plate, and at least one light source taught by Chen).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: further comprising at least one hole in a plate, wherein at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create an illuminated portion of the plate, as taught by Chen, in order to prevent light leakage.  (Chen: [0010]).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Doyle et al. in US 2011/0255023 A1 (hereinafter Doyle).

Regarding claim 32, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
further comprising one or more light altering films disposed adjacent at least one surface of the touch interface plate.  
	Doyle (FIG. 2) teaches:
further comprising one or more light altering films disposed adjacent at least one surface of a plate (further comprising optical films 36 disposed adjacent at least one surface of a light guide plate 38; FIG. 2 and [0041]).  
Thus, Lisseman as modified by Bosch, Gohng, and Doyle teaches:
further comprising one or more light altering films disposed adjacent at least one surface of the touch interface plate (the touch interface plate taught by Lisseman combined with the one or more light altering films and plate taught by Doyle).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: further comprising one or more light altering films disposed adjacent at least one surface of a plate, as taught by Doyle, in order to obtain the benefit of smoothing light exiting a display surface.  (Doyle: [0041]).


Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Breed et al. in US 2006/0284839 A1 (hereinafter Breed).

Regarding claim 36, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 34.
	Lisseman (FIGs. 1, 2, and 9) teaches:
wherein the processor executes computer program instructions for adjusting an intensity of the light source (wherein the processor included in controller 20 executes computer   
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
wherein the processor executes computer program instructions for adjusting an intensity of the light source in response to ambient lighting conditions.
	Breed teaches:
adjusting an intensity of a light source in response to ambient lighting conditions (see [1174]).
	Thus, Lisseman as modified by Bosch, Gohng, and Breed teaches:
wherein the processor executes computer program instructions for adjusting an intensity of the light source in response to ambient lighting conditions (the processor and adjusting an intensity of the light source taught by Lisseman combined with adjusting an intensity of a light source taught by Breed).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: adjusting an intensity of a light source in response to ambient lighting conditions, as taught by Breed, in order to obtain the benefit of enabling a user to be able to see displayed images in different environmental lighting conditions.

Regarding claim 37, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 36.
	Lisseman (FIGs. 1, 2, and 9) teaches:
wherein the processor executes computer program instructions for adjusting an intensity of the light source in response to the force magnitude detected by the one or more force sensors (wherein the processor included in controller 20 executes computer program instructions for adjusting an intensity of the light source 24 in response to the force magnitude detected by the one force sensor 38; FIG. 1, 20, FIG. 2, 24 and 38, FIG. 9, [0060], [0072], and [0091] – i.e., light emission by light emitters in response to the force magnitude detected by the force detector, see also [0061] and claim 49).  


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Lin et al. in US 2009/0114518 A1 (hereinafter Lin).

Regarding claim 39, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 34.
	Lisseman (FIGs. 1 and 2) teaches:
the processor and light source (the processor included in controller 20 and the light source 24; FIG. 1, 20, FIG. 2, 24, [0057], and [0072]).  
	However, it is noted that Lisseman as modified by Bosch does not teach:
 wherein the circuit board includes the processor and light source.
	Gohng (FIGs. 7 and 15) teaches:
a circuit board and a light source (circuit board 200 and light source 340; FIG. 7, 200, FIG. 15, 340, [0080], and [0106]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a circuit board and a light source, as taught by Gohng, as a component for a device that provides force sensor feedback to a user.
However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
 wherein the circuit board includes the processor and light source.
	Lin (FIGs. 3 and 4) teaches:
wherein a circuit board includes a processor and light source (wherein a circuit board 11A2 includes a processor 12 and light source 11E; FIG. 3, 12, FIG. 4, 11A2, [0037], [0039], and [0040]).
	Thus, Lisseman as modified by Bosch, Gohng, and Lin teaches:
wherein the circuit board includes the processor and light source (the processor and light source taught by Lisseman and the circuit board and light source taught by Gohng substituted by the circuit board, processor, and light source taught by Lin).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the circuit board taught by Lisseman as modified by Bosch and Gohng with: wherein a circuit board includes a processor and light source, as taught by Lin, in order to provide a device that provides force sensor feedback to a user.


Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Buchanan et al. in US 2014/0114624 A1 (hereinafter Buchanan).

Regarding claim 42, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 41.
Lisseman (FIG. 2) teaches:
		the force sensor (the force sensor 38; FIG. 2 and [0046]).
	However, it is noted that Lisseman does not teach:
		the force sensors.
	Bosch (FIG. 7) teaches:
		force sensors (force sensors 110a-110j; FIG. 7 and [0049]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the force sensor taught by Lisseman with: the force sensors, as taught by Bosch, in order to detect force.
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
wherein the force sensors comprise microelectromechanical (MEMS) force sensors.  
	Buchanan teaches:
wherein force sensors comprise microelectromechanical (MEMS) force sensors ([0029]).  
	Thus, Lisseman as modified by Bosch, Gohng, and Buchanan teaches:
wherein the force sensors comprise microelectromechanical (MEMS) force sensors (the force sensor taught by Lisseman substituted by the force sensors taught by Bosch further substituted by the force sensors taught by Buchanan).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the force sensors taught by Lisseman as modified by Bosch and Gohng with: wherein force sensors comprise microelectromechanical (MEMS) force sensors, as taught by Buchanan, in order to detect force.

	Regarding claim 43, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 42.
	Lisseman (FIG. 2) teaches:
		the force sensor (the force sensor 38; FIG. 2 and [0046]).
	However, it is noted that Lisseman does not teach:
		the force sensors.
	Bosch (FIG. 7) teaches:
		force sensors (force sensors 110a-110j; FIG. 7 and [0049]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the force sensor taught by Lisseman with: the force sensors, as taught by Bosch, in order to detect force.
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
 wherein the MEMS sensors are structure-based piezo-resistive sensors.  
	Buchanan teaches:
wherein MEMS sensors are structure-based piezo-resistive sensors ([0029]).  
	Thus, Lisseman as modified by Bosch, Gohng, and Buchanan teaches:
wherein the MEMS sensors are structure-based piezo-resistive sensors (the force sensor taught by Lisseman substituted by the force sensors taught by Bosch further substituted by the MEMS sensors taught by Buchanan).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the force sensors taught by Lisseman as modified by Bosch and Gohng with: wherein MEMS sensors are structure-based piezo-resistive sensors, as taught by Buchanan, in order to detect force.


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Suzuki in US 2012/0247217 A1 (hereinafter Suzuki).

Regarding claim 44, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 26.
	Lisseman (FIG. 3) teaches:
		the two-dimensional force sensitive layer (the two-dimensional force sensitive layer 38; FIG. 2 and [0046]).
	However, it is noted that Lisseman does not teach:
wherein the two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle.  
	Bosch (FIG. 7) teaches:
a two-dimensional array of force sensors (a two-dimensional array of force sensors 110a-110j; FIG. 7 and [0049]).
	Thus, Lisseman as modified by Bosch teaches:
the two-dimensional array of force sensors (the two-dimensional force sensitive layer taught by Lisseman substituted by the two-dimensional array of force sensors taught by Bosch).
Lisseman with: a two-dimensional array of force sensors, as taught by Bosch, in order to detect force.
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
 wherein the two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle.  
	Suzuki (FIG. 9) teaches:
wherein a two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle (wherein a two-dimensional array 180 of force sensors 106 comprises a shape of a rectangle; FIG. 9 and [0148]).  
	Thus, Lisseman as modified by Bosch and Gohng and Suzuki teaches:
wherein the two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle (the two-dimensional array of force sensors taught by Lisseman as modified by Bosch and Gohng combined with the two-dimensional array of force sensors taught by Suzuki).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: wherein a two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle, as taught by Suzuki, in order to obtain the benefit of standardizing manufacture of two-dimensional array of force sensors into a predetermined shape and number on a supporting body.


Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Kauranen in US 2011/0191675 A1 (hereinafter Kauranen).

Regarding claim 45, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 35.
Lisseman (FIGs. 1) teaches:
wherein the feedback generator provides audible feedback depending on the force magnitude and tactile feedback depending on the force (wherein the feedback generator 140 provides sound feedback depending on the force magnitude, e.g., a sound feedback when pressure is detected, and vibration feedback depending on the force, e.g., vibration feedback when pressure is detected; FIG. 1 and [0068] (“The electrical haptic system 146 may generate electrical based feedback such as vibration or with sound (e.g., the haptic sound system 148).”), see also [0071] and [0072]).  
	However, it is noted that Lisseman does not teach:
wherein the feedback generator provides an audible tick depending on the force magnitude and tactile feedback depending on the force position.
	Bosch (FIG. 4) teaches:
wherein a feedback generator provides audible feedback depending on a force magnitude and tactile feedback depending on a force position (wherein a feedback generator 400 provides audible feedback depending on the force magnitude and vibratory feedback depending on a force position; FIG. 4, [0020], [0025], [0027], [0029], [0036], [0037], [0042], [0043], and [0069]).
Lisseman to include: wherein a feedback generator provides audible feedback depending on a force magnitude and tactile feedback depending on a force position, as taught by Bosch, in order to obtain the benefit of “allow[ing]… adaptive or dynamic functionality of the sensors based on the… location of pressure provided.”  (Bosch: [0020]).
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
wherein the feedback generator provides an audible tick depending on the force magnitude and tactile feedback depending on the force position.
	Kauranen teaches:
		a feedback generator provides an audible tick ([0038]).
	Thus, Lisseman as modified by Bosch, Gohng, and Kauranen teaches:
wherein the feedback generator provides an audible tick depending on the force magnitude and tactile feedback depending on the force position (the feedback generator taught by Lisseman combined with the feedback generator taught by Bosch and the feedback generator taught by Kauranen).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: a feedback generator provides an audible tick, as taught by Kauranen, in order to provide the benefit of providing different feedback for different settings.  (Kauranen: see [0038]).

	Regarding claim 46, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 45.
	Lisseman teaches:
the audible feedback and/or tactile feedback ([0068] (“The electrical haptic system 146 may generate electrical based feedback such as vibration or with sound (e.g., the haptic sound system 148).”)).
	However, it is noted that Lisseman does not teach:
 wherein the audible tick and/or tactile feedback is proportional to at least one of the force magnitude or force position.  
	Bosch teaches:
wherein an audible feedback and/or tactile feedback is proportional to at least one of a force magnitude or a force position (wherein an audible feedback and tactile feedback is proportional to a force of magnitude; [0042] and [0043]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman to include: wherein an audible feedback and/or tactile feedback is proportional to at least one of a force magnitude or a force position, as taught by Bosch, in order to obtain the benefit of providing a user feedback in an intuitive manner.
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
wherein the audible tick and/or tactile feedback is proportional to at least one of the force magnitude or force position.
	Kauranen teaches:
		an audible tick feedback ([0038]).
	Thus, Lisseman as modified by Bosch, Gohng, and Kauranen teaches:
 tick and/or tactile feedback is proportional to at least one of the force magnitude or force position (the audible and tactile feedback taught by Lisseman combined with the audible and tactile feedback taught by Bosch and the audible tick feedback taught by Kauranen).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: an audible tick feedback, as taught by Kauranen, in order to provide the benefit of providing different feedback for different settings.  (Kauranen: see [0038]).


Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, and in further view of Kessler et al. in US 2015/0109223 A1 (hereinafter Kessler).

Regarding claim 49, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 34.
	Lisseman (FIGs. 1, 2, 9, and 21-30) teaches:
wherein the processor executes computer-executable instructions for activating or deactivating the track pad system in response to one or more force sensors of the two-dimensional force sensitive layer receiving a force input (wherein the processor included in controller 20 executes computer-executable instructions for activating or deactivating the Human Interface 10 including pressure Sensitive 14 track pad system in response to one force sensor 38 of the two-dimensional force sensitive layer 38 receiving a force input – e.g., 
Lisseman teaches:
	the two-dimensional force sensitive layer,
as discussed above, but does not teach:
	a two-dimensional array of force sensors.
	Bosch (FIGs. 7 and 8) teaches:
a two-dimensional array of force sensors (a two-dimensional array of force sensors 110a-110j; FIG. 7, 110a-110j, FIG. 8, 110, [0049], and [0050]).
	Thus, Lisseman as modified by Bosch teaches:
wherein the processor executes computer-executable instructions for activating or deactivating the track pad system in response to one or more force sensors of the two-dimensional array of force sensors receiving a force input (the processor, track pad system, and two-dimensional force sensitive layer taught by Lisseman where the two-dimensional force sensitive layer is substituted by the two-dimensional array of force sensors taught by Bosch).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the two-dimensional force sensitive layer taught by Lisseman with: a two-dimensional array of force sensors, as taught by Bosch, in order to detect force.
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
 array of force sensors receiving a force input over a certain threshold.
	Kessler (FIG. 1) teaches:
activating a track pad system in response to one or more force sensors receiving a force over a certain threshold (activating a track pad 114 system in response to one or more force sensors 110 receiving a force over a certain threshold; FIG. 1 and [0029]-[0031]).
	Thus, Lisseman as modified by Bosch, Gohng, and Kessler teaches:
wherein the processor executes computer-executable instructions for activating or deactivating the track pad system in response to one or more force sensors of the two-dimensional array of force sensors receiving a force input over a certain threshold (the processor, activating and deactivating the track pad system, and one or more force sensors taught by Lisseman as modified by Bosch and Gohng combined with activating a track pad system taught by Kessler).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: activating a track pad system in response to one or more force sensors receiving a force over a certain threshold, as taught by Kessler, in order to obtain the benefit of avoiding false signals.  (Kessler: [0031]).

Regarding claim 50, Lisseman as modified by Bosch and Gohng teaches:
The track pad system of Claim 49.
	Lisseman (FIGs. 1, 2, 9, and 21-30) teaches:
wherein activation includes turning on the light source and/or the processor responding to a force input received by one or more force sensors of the two-dimensional force sensitive layer after receiving the force input (wherein activation includes turning on the light source 24 and/or the processor included in controller 20 responding to a force input received by one force sensor 38 of the two-dimensional force sensitive layer 38 after receiving the force input – e.g., activating a light emitter to emit light through a proximal opening in proximity to a touch trail path and/or activating by the processor responding to a force input to increase illumination along a spatial component; FIG. 1, 20, FIG. 2, 24 and 38, FIGs. 21-30, [0010], [0011], [0022], [0023], [0045], [0060], [0071], and [0072]).  
Lisseman teaches:
	the two-dimensional force sensitive layer,
as discussed above, but does not teach:
	a two-dimensional array of force sensors.
	Bosch (FIGs. 7 and 8) teaches:
a two-dimensional array of force sensors (a two-dimensional array of force sensors 110a-110j; FIG. 7, 110a-110j, FIG. 8, 110, [0049], and [0050]).
	Thus, Lisseman as modified by Bosch teaches:
wherein activation includes turning on the light source and/or the processor responding to a force input received by one or more force sensors of the two-dimensional array of force sensors after receiving the force input (activation and two-dimensional force sensitive layer taught by Lisseman where the two-dimensional force sensitive layer is substituted by the two-dimensional array of force sensors taught by Bosch).
Lisseman with: a two-dimensional array of force sensors, as taught by Bosch, in order to detect force.
	However, it is noted that Lisseman as modified by Bosch and Gohng does not teach:
wherein activation includes turning on the light source and/or the processor responding to a force input received by one or more force sensors of the two-dimensional array of force sensors after receiving the force input over the certain threshold.
	Kessler (FIG. 1) teaches:
activation of a track pad system after receiving force input over a certain threshold (activation of track pad 114 system after receiving force input over a certain threshold; FIG. 1 and [0029]-[0031]).
	Thus, Lisseman as modified by Bosch, Gohng, and Kessler teaches:
wherein activation includes turning on the light source and/or the processor responding to a force input received by one or more force sensors of the two-dimensional array of force sensors after receiving the force input over the certain threshold (activation as taught by Lisseman as modified by Bosch and Gohng combined with activation as taught by Kessler).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by Lisseman as modified by Bosch and Gohng to include: activation of a track pad system after receiving force input over a certain threshold, as taught by Kessler, in order to obtain the benefit of avoiding false signals.  (Kessler: [0031]).


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Lisseman in view of Bosch, in further view of Gohng, in further view of Kessler, and in further view of Smith in US 2016/0188181 A1 (hereinafter Smith).

Regarding claim 51¸ Lisseman as modified by Bosch, Gohng, and Kessler teaches:
The track pad system of Claim 49.
Lisseman (FIGs. 1, 2, 9, and 21-30) teaches:
wherein deactivation comprises turning off the light source and/or the processor ceasing to respond to force inputs received after receiving the force input (wherein deactivation comprises turning off the light source 24 and/or the processor included in controller 20 ceasing to respond).  
	However, it is noted that Lisseman as modified by Bosch, Gohng, and Kessler does not teach:
wherein deactivation comprises turning off the light source and/or the processor ceasing to respond to force inputs received after receiving the force input over the certain threshold.
	Smith teaches:
		deactivation after receiving a force input over a certain threshold ([0531]).
	Thus, Lisseman as modified by Bosch, Gohng, Kessler, and Smith teaches:
wherein deactivation comprises turning off the light source and/or the processor ceasing to respond to force inputs received after receiving the force input over the certain threshold (deactivation as taught by Lisseman as modified by Bosch, Gohng, and Kessler combined with deactivation as taught by Smith).
Lisseman as modified by Bosch, Gohng, and Kessler to include: deactivation after receiving a force input over a certain threshold, as taught by Smith, in order to obtain the benefit of avoiding false deactivation signals.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 26 is rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 10,466,826 (hereinafter US 10,466,826).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Instant Application
US 10,466,826
26. A track pad system comprising: 

          a two-dimensional array of force sensors arranged to have a length and a width, the two- dimensional array of force sensors being disposed on a first surface of a circuit board; 

          a touch interface plate disposed over the two-dimensional array of force sensors, the touch interface plate comprising a lower surface disposed facing the two-dimensional array of force sensors and an upper surface opposite the lower surface, wherein the touch interface plate passes touch forces incident on the upper surface through to at least two of the force sensors of the two-dimensional array of force sensors, and wherein the lower surface of the touch interface plate is spaced apart from the first surface of the circuit board; 



          at least one light source disposed on the first surface of the circuit board adjacent the two- dimensional array of force sensors and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated; and 




          a feedback generator connected to the circuit board and coupled to the lower surface of the touch interface plate, wherein the feedback generator generates at least one of a tactile or audible feedback that is amplified by the touch interface plate.
1. A track pad system comprising: 

          a two-dimensional array of force sensors arranged to have a length and a width, the two-dimensional array of force sensors being disposed on a first surface of a circuit board; 

          a touch interface plate at least partially comprised of a transparent or a translucent material disposed over the two-dimensional array of force sensors, the touch interface plate comprising a lower surface disposed facing the two-dimensional array of force sensors and an upper surface opposite the lower surface, wherein the touch interface plate passes touch forces incident on the upper surface through to at least two of the force sensors of the two-dimensional array of force sensors, and wherein the lower surface of the touch interface plate is spaced apart from the first surface of the circuit board; 

          at least one light source disposed adjacent a side edge of the touch interface plate, the side edge extending between the lower surface and the upper surface of the touch interface plate and said side edge relatively orthogonal to said first surface of the circuit board, the light source directing light toward the side edge of the touch interface plate; and 

          a feedback generator connected to the circuit board and coupled to the lower surface of the touch interface plate, wherein the feedback generator is aligned orthogonally to the touch interface plate in plan view and extends between the lower surface of the touch interface plate and at least the first surface of the circuit board and is disposed between and parallel to at least two of the force sensors of the two-dimensional array of the force sensors in the plan view, wherein the feedback generator generates at least one of a tactile or audible feedback that is amplified by-the touch interface plate.



Claim 27 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3 of US 10,466,826 in view of Lisseman.

Regarding claim 27, claims 1-3 of US 10,466,826 teach:
The track pad system of Claim 26, wherein a portion of the touch interface plate is transparent or translucent.  
	However, it is noted that claims 1-3 of US 10,466,826 do not teach:
and the at least one light source directs light through the lower surface of the touch interface plate to illuminate the upper surface of the touch interface plate to create the illuminated portion of the touch interface plate.  
Lisseman (FIG. 2) teaches:
wherein a portion of a touch interface plate is transparent or translucent and at least one light source directs light through a lower surface of the touch interface plate to illuminate an upper surface of the touch interface plate to create an illuminated portion of the touch interface plate (wherein a portion of a touch interface plate 36 is transparent or translucent and at least one light source 24 directs light through a lower surface of the touch interface plate 36 to illuminate an upper surface of the touch interface plate 36 to create an illuminated portion of the touch interface plate; FIG. 2, [0046], and [0050]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch interface plate taught by claims 1-3 of US 10,466,826 with: wherein a portion of a touch interface plate is transparent or translucent and at least one light source directs light through a lower surface of the touch interface plate to illuminate an upper surface of the touch interface plate to create an illuminated portion of the touch interface plate, as taught by Lisseman, in order to illuminate a touch interface plate.


Claim 28 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US 10,466,826 in view of Chen.

Regarding claim 28, claim 1 of US 10,466,826 teaches:
The track pad system of Claim 26.
However, it is noted that claim 1 of US 10,466,826 does not teach:
further comprising at least one hole in the touch interface plate, wherein the at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create the illuminated portion of the touch interface plate.  
Chen (FIG. 5) teaches:
further comprising at least one hole in a plate, wherein at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create an illuminated portion of the plate (further comprising at least one hole 34 in a light guide layer 12 of light guide plate structure 40, wherein at least one light source 32 is disposed adjacent the at least one hole 34 to shine light through that at least one hole to create an illuminated portion of the light guide layer 12 of the light guide plate).
	Thus, US 10,466,826 as modified by Chen teaches:
further comprising at least one hole in the touch interface plate, wherein the at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create the illuminated portion of the touch interface plate (the touch interface plate and the at least one light source taught by US 10,466,826 combined with the at least one hole and plate taught by Chen).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claim 1 of US 10,466,826 to include: further comprising at least one hole in a plate, wherein at least one light source is disposed adjacent the at least one hole to shine light through that at least one hole to create an illuminated portion of the plate, as taught by Chen, in order to prevent light leakage.  (Chen: [0010]).


Claim 33 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 12 of US 10,466,826 in view of Lisseman.

Regarding claim 33, claims 1 and 12 of US 10,466,826 teach:
The track pad system of Claim 26, wherein the light source comprises a first light emitting diode and a second light emitting diode.  
	However, it is noted that claims 1 and 12 of US 10,466,826 do not teach:
wherein the first light emitting diode is disposed adjacent the lower surface of the touch interface plate and the second light emitting diode is disposed adjacent the lower surface of the touch interface plate and spaced apart from the first light emitting diode.
	Lisseman (FIGs. 2, 6, and 7) teaches:
 wherein a first light emitting diode is disposed adjacent a lower surface of a touch interface plate and a second light emitting diode is disposed adjacent the lower surface of the touch interface plate and spaced apart from the first light emitting diode (wherein a first light emitting diode 24 is disposed adjacent a lower surface of a touch interface plate 36 and a second light emitting diode 24 is disposed adjacent the lower surface of the touch interface plate 36 and space apart from the first light emitting diode 24; FIG. 2, 24 and 36, FIG. 6, 24, [0057], see also FIG. 7). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first light emitting diode and the second light emitting diode taught by claims 1 and 12 of US 10, 466,826 with: wherein a first light emitting diode is disposed adjacent a lower surface of a touch interface plate and a second light emitting diode is disposed adjacent the lower surface of the touch interface plate and spaced apart from the first light emitting diode, as taught by Lisseman, in order to provide lighting to a touch interface plate.


Claims 35, 47, and 48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 15 of US 10,466,826 in view of Lisseman.

Regarding claim 35, claims 1 and 15 of US 10,466,826 teach:
The track pad system of Claim 34, including: 
receiving force information from one or more force sensors; and 
determining from the force information a force position along the width and length and a corresponding force magnitude, the force position identifying the location of the touch force on the upper surface of the touch interface plate.  
	However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
wherein the processor executes computer program instructions for:.
	Lisseman (FIG. 1) teaches:
wherein a processor executes computer program instructions for (wherein a processor included in controller 20 executes computer program instructions for; FIG. 1, [0010], [0011], [0060], [0072], [0091], [0092], and claim 9):.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein a processor executes computer program instructions for:, as taught by Lisseman, in order to implement the functions of a track pad system.

Regarding claim 47, claims 1 and 15 of US 10,466,826 teach:
The track pad system of Claim 34.
	However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
further comprising a memory, wherein the memory causes the processor to send a control message to a system selected from a plurality of systems, wherein the control message is selected from a plurality of control messages by the processor.  
	Lisseman (FIGs. 1, 9, and 21-29) teaches:
further comprising a memory, wherein the memory causes a processor to send a control message to a system selected from a plurality of systems, wherein the control message is selected from a plurality of control messages by the processor (further comprising a  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 to include: further comprising a memory, wherein the memory causes a processor to send a control message to a system selected from a plurality of systems, wherein the control message is selected from a plurality of control messages by the processor, as taught by Lisseman, in order to obtain the benefit of providing particular feedback correlated with a plurality of systems.

	Regarding claim 48, claims 1 and 15 of US 10,466,826 teach:
The track pad system of Claim 47.
	However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
 wherein the system is selected from the plurality of systems depending upon the force magnitude and the control message is selected from a plurality of control messages depending at least partially upon the force position along the width and length.
	Lisseman (FIGs. 1, 9, and 21-29) teaches:
wherein a system is selected from a plurality of systems depending upon a force magnitude and a control message is selected from a plurality of control messages depending at least partially upon a force position along a width and length (wherein a system is selected from a plurality of systems, e.g., Lighting System 12, systems 142-150 of Haptic System 140, and systems 30-33 and 134, and 135 of Other Vehicle System 28, depending upon a force magnitude and a control message is selected from a plurality of control messages, e.g., control messages related to a path and proximity of selected openings to the path corresponding to a touch trail, depending at least partially upon the force position along the width and length – e.g., Lighting System 12 is selected when pressure is sensed and the control message related to the proximity of selected openings to a touch trail path is selected depending upon the detected pressure of the touch trail path along the width and length; FIGs. 1, 9, and 21-29, [0010], [0011], [0022], [0023], [0045], [0060], [0068], and [0071], [0072], [0091], and [0092]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 to include: wherein a system is selected from the plurality of systems depending upon a force magnitude and a control message is selected from a plurality of control messages depending at least partially upon a force position along a width and length, as taught by Lisseman, in order to obtain the benefit of providing intuitive feedback based on force magnitude along a spatial component.


Claims 40 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US 10,466,826 in view of Lisseman.

Regarding claim 40, claim 1 of US 10,466,826 teaches:
The track pad system of Claim 26.
	However, it is noted that claim 1 of US 10,466,826 does not teach:
wherein one or more of the force sensors change at least one electrical property in response to forces applied to the touch interface plate.
	Lisseman (FIG. 2) teaches:
wherein one force sensor changes at least one electrical property in response to forces applied to a touch interface plate (wherein force sensor 38 changes at least one electrical property in response to forces applied to a touch interface plate 36; FIG. 2, [0044], [0046], and [0079]-[0081]).
	Thus, claim 1 of US 10,466,826 as modified by Lisseman teaches:
wherein one or more of the force sensors change at least one electrical property in response to forces applied to the touch interface plate (the one or more force sensors taught by claim 1 of US 10,466,826 combined with the one force sensor taught by Lisseman).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claim 1 of US 10,466,826 to include: wherein one force sensor changes at least one electrical property in response to forces applied to a touch interface plate, as taught by Lisseman, because it would have been obvious to try.  More specifically, the change in electrical property taught by Lisseman is one of a predictable and ascertainable group of similar features, which are: electrical, mechanical, magnetic, optical, chemical, and thermal properties that change in response to applied forces measured by force sensors.  This group addresses the design need and/or other recognized problem of measuring force with a reasonable level of success.  Therefore, it would have been obvious to try to modify the track pad system taught by claim wherein one force sensor changes at least one electrical property in response to forces applied to a touch interface plate, as taught by Lisseman, since there are a finite number of identified, predictable potential solutions to the recognized need, as discussed above, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 41, claim 1 of US 10,466,826 as modified by Lisseman teaches:
The track pad system of Claim 40.
	However, it is noted that claim 1 of US 10,466,826 does not teach:
wherein the force sensors comprise at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor.  
Lisseman (FIGs. 2 and 30) teaches:
wherein a force sensor comprises at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor (wherein a force sensor 38 comprises a resistive sensor; see FIG. 2, 38, FIG. 30, 110, [0046], [0081], and [0083]).  
	Thus, US 10,466,826 as modified by Lisseman teaches:
wherein the force sensors comprise at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor (the force sensors taught by US 10,466,826 combined with the force sensor taught by Lisseman).  
wherein a force sensor comprises at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor, as taught by Lisseman, because it would have been obvious to try.  More specifically, a resistive force sensor, as taught by Lisseman, is one of a predictable and ascertainable group of similar features, which are: mechanical, resistive, capacitive, magnetic, optical, piezoelectric, silicon, temperature, and microelectromechanical force sensors.  This group addresses the design need and/or other recognized problem of measuring force with a reasonable level of success.  Therefore, it would have been obvious to try to modify the track pad system taught by claim 1 of US 10,466,826 to include: wherein a force sensor comprises at least one of a mechanical sensor, a resistive sensor, a capacitive sensor, a magnetic sensor, an optical fiber sensor, a piezoelectric sensor, a silicon sensor, and a temperature sensor, as taught by Lisseman, since there are a finite number of identified, predictable potential solutions to the recognized need, as discussed above, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


Claim 44 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US 10,466,826 in view of Suzuki.

Regarding claim 44, claim 1 of US 10,466,826 teaches:
The track pad system of Claim 26.
	However, it is noted that claim 1 of US 10,466,826 does not teach:
wherein the two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle.  
	Suzuki (FIG. 9) teaches:
wherein a two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle (wherein a two-dimensional array 180 of force sensors 106 comprises a shape of a rectangle; FIG. 9 and [0148]).  
	Thus, US 10,466,826 as modified by Suzuki teaches:
wherein the two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle (the two-dimensional array of force sensors taught by claim 1 of US 10,466,826 combined with the two-dimensional array of force sensors taught by Suzuki).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claim 1 of US 10,466,826 to include: wherein a two-dimensional array of force sensors comprises a shape of a rectangle, circle, oval, square, or triangle, as taught by Suzuki, in order to obtain the benefit of standardizing manufacture of two-dimensional array of force sensors into a predetermined shape and number on a supporting body.


Claims 45 and 46 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 15 of US 10,466,826 in view of Bosch, in further view Kauranen.

Regarding claim 45, claims 1 and 15 of US 10,466,826 teach:
The track pad system of Claim 35.
	However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
wherein the feedback generator provides an audible tick depending on the force magnitude and tactile feedback depending on the force position.
Bosch (FIG. 4) teaches:
wherein a feedback generator provides audible feedback depending on a force magnitude and tactile feedback depending on a force position (wherein a feedback generator 400 provides audible feedback depending on a force magnitude and vibratory feedback depending on a force position; FIG. 4, [0020], [0025], [0027], [0029], [0036], [0037], [0042], [0043], and [0069]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 to include: wherein a feedback generator provides audible feedback depending on a force magnitude and tactile feedback depending on a force position, as taught by Bosch, in order to obtain the benefit of “allow[ing]… adaptive or dynamic functionality of the sensors based on the… location of pressure provided.”  (Bosch: [0020]).
	However, it is noted that claims 1 and 15 of US 10,466,826 as modified by Bosch do not teach:
wherein the feedback generator provides an audible tick depending on the force magnitude and tactile feedback depending on the force position.
	Kauranen teaches:
		a feedback generator provides an audible tick ([0038]).
	Thus, claims 1 and 15 of US 10,466,826 as modified by Bosch and Kauranen teaches:
wherein the feedback generator provides an audible tick depending on the force magnitude and tactile feedback depending on the force position (the feedback generator taught Bosch and the feedback generator taught by Kauranen).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 as modified by Bosch to include: a feedback generator provides an audible tick, as taught by Kauranen, in order to provide the benefit of providing different feedback for different settings.  (Kauranen: see [0038]).

	Regarding claim 46, claims 1 and 15 of US 10,466,826 as modified by Bosch and Kauranen teach:
The track pad system of Claim 45.
However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
 wherein the audible tick and/or tactile feedback is proportional to at least one of the force magnitude or force position.  
	Bosch teaches:
wherein an audible feedback and/or tactile feedback is proportional to at least one of a force magnitude or a force position (wherein an audible feedback and tactile feedback is proportional to a force of magnitude; [0042] and [0043]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 to include: wherein an audible feedback and/or tactile feedback is proportional to at least one of a force magnitude or a force position, as taught by Bosch, in order to obtain the benefit of providing a user feedback in an intuitive manner.
claims 1 and 15 of US 10,466,826 as modified by Bosch do not teach:
wherein the audible tick and/or tactile feedback is proportional to at least one of the force magnitude or force position.
	Kauranen teaches:
		an audible tick feedback ([0038]).
	Thus, claims 1 and 15 of US 10,466,826 as modified by Bosch teaches:
wherein the audible tick and/or tactile feedback is proportional to at least one of the force magnitude or force position (the audible and tactile feedback taught by claims 1 and 15 of US 10,466,826 combined with the audible and tactile feedback taught by Bosch and the audible tick feedback taught by Kauranen).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 as modified by Bosch to include: an audible tick feedback, as taught by Kauranen, in order to provide the benefit of providing different feedback for different settings.  (Kauranen: see [0038]).


Claims 49 and 50 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 15 of US 10,466,826 in view of Lisseman, in further view of Kessler.

	Regarding claim 49, claims 1 and 15 of US 10,466,826 teach:
The track pad system of Claim 34.
	However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
 wherein the processor executes computer-executable instructions for activating or deactivating the track pad system in response to one or more force sensors of the two-dimensional array of force sensors receiving a force input over a certain threshold.  
Lisseman (FIGs. 1, 2, 9, and 21-30) teaches:
wherein a processor executes computer-executable instructions for activating or deactivating a track pad system in response to one or more force sensors of a two-dimensional force sensitive layer receiving a force input (wherein a processor included in controller 20 executes computer-executable instructions for activating or deactivating a Human Interface 10 including pressure Sensitive 14 track pad system in response to one force sensor 38 of a two-dimensional force sensitive layer 38 receiving a force input – e.g., activating a light emitter to emit light through a proximal opening in proximity to a touch trail path or activating by the processor responding to a force input to increase illumination along a spatial component, or deactivating by turning the light emitter corresponding to the proximal opening off when no longer in proximity to the touch trail path or deactivating by the processor ceasing to respond when pressure is no longer detected; FIG. 1, 10, 14, and 20, FIG. 2, 38, FIGs. 21-30, [0010], [0011], [0022], [0023], [0045], [0060], [0071], [0072], and [0091]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 to include: wherein a processor executes computer-executable instructions for activating or deactivating a track pad system in response to one or more force sensors of a two-dimensional force sensitive layer receiving a force input, as taught by Lisseman, in order to obtain the benefit of providing confirmatory feedback to a user related to force input.
claims 1 and 15 of US 10,466,826 as modified by Lisseman do not teach:
wherein the processor executes computer-executable instructions for activating or deactivating the track pad system in response to one or more force sensors of the two-dimensional array of force sensors receiving a force input over a certain threshold.
	Kessler (FIG. 1) teaches:
activating a track pad system in response to one or more force sensors receiving a force over a certain threshold (activating a track pad 114 system in response to one or more force sensors 110 receiving a force over a certain threshold; FIG. 1 and [0029]-[0031]).
	Thus, claims 1 and 15 of US 10,466,826 as modified by Lisseman and Kessler teach:
wherein the processor executes computer-executable instructions for activating or deactivating the track pad system in response to one or more force sensors of the two-dimensional array of force sensors receiving a force input over a certain threshold (the array of force sensors taught by claim 1 of US 10,466,826 combined with the processor, activating and deactivating a track pad system, and one or more force sensors taught by Lisseman and activating a track pad system taught by Kessler).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 as modified by Lisseman to include: activating a track pad system in response to one or more force sensors receiving a force over a certain threshold, as taught by Kessler, in order to obtain the benefit of avoiding false signals.  (Kessler: [0031]).

Regarding claim 50, claims 1 and 15 of US 10,466,826 as modified by Lisseman and Kessler teach:
The track pad system of Claim 49.
	However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
wherein activation includes turning on the light source and/or the processor responding to a force input received by one or more force sensors of the two-dimensional array of force sensors after receiving the force input over the certain threshold.  
	Lisseman (FIGs. 1, 2, 9, and 21-30) teaches:
wherein activation includes turning on a light source and/or a processor responding to a force input received by one or more force sensors of a two-dimensional force sensitive layer after receiving force input (wherein activation includes turning on a light source 24 and/or a processor included in controller 20 responding to a force input received by one force sensor 38 of a two-dimensional force sensitive layer 38 after receiving force input – e.g., activating a light emitter to emit light through a proximal opening in proximity to a touch trail path and/or activating by the processor responding to a force input to increase illumination along a spatial component; FIG. 1, 20, FIG. 2, 24 and 38, FIGs. 21-30, [0010], [0011], [0022], [0023], [0045], [0060], [0071], and [0072]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 to include: wherein activation includes turning on a light source and/or a processor responding to a force input received by one or more force sensors of a two-dimensional force sensitive layer after receiving force input, as taught by Lisseman, in order to obtain the benefit of providing confirmatory feedback to a user related to force input.
claims 1 and 15 of US 10,466,826 as modified by Lisseman do not teach:
wherein activation includes turning on the light source and/or the processor responding to a force input received by one or more force sensors of the two-dimensional array of force sensors after receiving the force input over the certain threshold.
	Kessler (FIG. 1) teaches:
activation of a track pad system after receiving force input over a certain threshold (activation of track pad 114 system after receiving force input over a certain threshold; FIG. 1 and [0029]-[0031]).
Thus, claims 1 and 15 of US 10,466,826 as modified by Lisseman and Kessler teach:
wherein activation includes turning on the light source and/or the processor responding to a force input received by one or more force sensors of the two-dimensional array of force sensors after receiving the force input over the certain threshold (the array of force sensors taught by claim 1 of US 10,466,826 combined with activation as taught by Lisseman and activation as taught by Kessler).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 as modified by Lisseman to include: activation of a track pad system after receiving force input over a certain threshold, as taught by Kessler, in order to obtain the benefit of avoiding false signals.  (Kessler: [0031]).


Claim 51 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 15 of US 10,466,826 in view of Lisseman, in further view of Kessler, and in further view of Smith.

Regarding claim 51, claims 1 and 15 of US 10,466,826 as modified by Lisseman and Kessler teach:
The track pad system of Claim 49.
However, it is noted that claims 1 and 15 of US 10,466,826 do not teach:
wherein deactivation comprises turning off the light source and/or the processor ceasing to respond to force inputs received after receiving the force input over the certain threshold.  
Lisseman (FIGs. 1, 2, 9, and 21-30) teaches:
wherein deactivation comprises turning off a light source and/or a processor ceasing to respond to force inputs received after receiving force input (wherein deactivation comprises turning off a light source 24 and/or a processor included in controller 20 ceasing to respond).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 to include: wherein deactivation comprises turning off a light source and/or a processor ceasing to respond to force inputs received after receiving force input, as taught by Lisseman, in order to obtain the benefit of providing confirmatory feedback to a user related to force input.
	However, it is noted that claims 1 and 15 of US 10,466,826 as modified by Lisseman and Kessler do not teach:
over the certain threshold.
	Smith teaches:
		deactivation after receiving a force input over a certain threshold ([0531]).
	Thus, claims 1 and 15 of US 10,466,826 as modified by Lisseman, Kessler, and Smith teach:
wherein deactivation comprises turning off the light source and/or the processor ceasing to respond to force inputs received after receiving the force input over the certain threshold (deactivation as taught by Lisseman as modified by Kessler combined with deactivation as taught by Smith).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the track pad system taught by claims 1 and 15 of US 10,466,826 as modified by Lisseman and Kessler to include: deactivation after receiving a force input over a certain threshold, as taught by Smith, in order to obtain the benefit of avoiding false deactivation signals.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/22/21B